                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:15-CR-265-RJC-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                      Plaintiff,                      )
                                                      )
    v.                                                )                ORDER
                                                      )
 KENWANIEE VONTORIAN TATE,                            )
                                                      )
                     Defendant.                       )


         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal”

(Document No. 82) filed January 4, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion.

         By the instant motion, Plaintiff seeks to seal the “Government’s Response To Defendant’s

Motion To Reduce Sentence” (Document No. 81), contending that the response includes

references to Defendant’s medical records, BOP Inmate Profile, and his social security number.

See (Document No. 82).

         Having considered LCvR 6.1(c) and LCrR 49.1.1, the Court will grant the motion to seal.

Noting that the time for public response has not run to this motion, the Court will consider any

objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

         IT IS, THEREFORE, ORDERED that the Government’s “Motion to Seal” (Document

No. 82) is GRANTED. The “Government’s Response…” (Document No. 81) shall remain under

seal until otherwise ordered by the Court.




         Case 3:15-cr-00265-RJC-DCK Document 83 Filed 01/07/21 Page 1 of 2
SO ORDERED.



                    Signed: January 6, 2021




                                     2

Case 3:15-cr-00265-RJC-DCK Document 83 Filed 01/07/21 Page 2 of 2
